DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 1/28/2021 is entered and fully considered. In view of the amendments the 112 rejections are removed.
Drawings
	The replacement sheet filed 1/28/2021 is acknowledged and corrects the typo in Fig. 2.
Allowable Subject Matter
Claims 1-10 are allowed.
The examiner was unable to find prior art teaching the method of spreading and etching PS nanospheres to make an array structure that is replicated onto an ITO conductive glass by nanoimprint lithography. 
As previously noted, the closest prior art GIORDANO et al. (US 2018/0237294) and WU et al. (US 2016/0351847) use a monolayer of spherical nanoparticles that are etched to make a template for deposition. However, the nanoparticles are used as a mask for depositing material rather than being used for nanoimprint lithography replication.
Claims 3 and 6-8 would also be allowable if the formalities illustrated above are addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712